Title: From John Adams to William Tudor, Jr., 16 February 1823
From: Adams, John
To: Tudor, William, Jr.



Dear Sir
Quincy 16’ feb 1823

I thank you for your favour of the 10 feb 1823 I have the satisfaction to find that every body gives as good a character to of your book as I have done in my letter to you. Judge Quincy our friend Shaw & all, who have read it, speak of it as I do—And to my little surprize the daily advertizer speaks of it as it ought and let me add one circumstance more I am well informed that it sells rapidly; & rapt into future times let me prophecy, as long as North America shall have a soul it will sell and immortalize your name as well as mine, for James Otis was the real father and real founder of the American empire more certainly than Romulus that of the Roman. I know very well that petit maitres will accuse me of enthusiasm but the barking of Ladies lap dogs—though they frighten sheep, only amuse me.
Your character of Botta is judicious on the whole. Your observations concerning French emissaries is perfectly correct as far as I know. I never knew nor heard of any Frenchman in America between 1753 & 1775. None ever applied to me or to any of the characters that you have drawn, that I ever knew heard or suspected. After the war had broke out in 1775 & 76 now & then, here & there, a scattering French man appeared bringing a letter from Dr Dubourg to Dr Franklin. This Dr. Dubourg had been acquainted with Dr Franklin in Paris & had translated his works into French. These officers applied to Congress for commissions in our army. These application were regularly & constantly referred to me, as chairman of the board of war—& Dr. Franklin shewed me their letters of introduction & recommendation from Dubourg and they gave me vexation enough to be well remembered. This part of Bottas history I believe to be a mere fiction of French or Italian brains. There is throughout Botta a manifest bias in favour of France. He knew nothing of the real character of the conduct of france towards this country & if he had he would not have revealed it. The King was honest & sincere but some of his ministers and some of their subordinate agents were very selfish intrigueing insidious & corrupt. Botta has also a manifest bias in favour of the Southern States against the Northern. There is another very characteristic remark in his history—he says that Robert Morris deserved as much of America as Dr Franklin & Gen Washington & my friend Dr Mease of Philadelphia has written a life of Mr. Morris. Future ages, if they should ever discover any thing of the truth—they may write a volume of commentaries on these subjects. I feel at present an insuperable reluctance to recollect them & what is more decisive a total incapacity to describe them. I am Sir as usual your friend & hum Sert
Gardiner State of Maine
Since you have demonstrated such talents at biography—I wish you would undertake some more lives If James Otis was Romulus—Saml Adams was more than Remus. Write his life then. His grandson Samuel Adams Wells can furnish you with more ample materials which ought to be preserved which I fear his delicacy will prevent him from publishing There is another life which I wish to see—that of Josiah Quincy. Judge Quincy his son possesses a large quantity of precious materials very curious and of much importance which I suppose the judge will be restrained from publishing by apprehensions of suspicions of filial partiality. He will no doubt commit those materials to you, if you will undertake to put them together. I will do my utmost to persuade both Quincy & Welles to commit their cabinets to you.
John Adams